Citation Nr: 0209550	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-00 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter-in-law


ATTORNEY FOR THE BOARD


Raymond F. Ferner, Counsel

INTRODUCTION

The veteran had active wartime service from February 1943 to 
November 1945, and participated in the U.S. Army Reserves for 
an extended time thereafter.

This appeal initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an August 1997 
determination of the Department of Veterans Affairs (VA) 
Regional Office in Chicago, Illinois (RO), which denied 
nonservice-connected pension benefits on the basis that the 
veteran's income exceeded statutory limits.  In October 2000, 
the Board affirmed that decision and found that the veteran's 
income was a bar to pension benefits.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  In May 2001, the Court vacated and 
remanded the October 2000 Board decision due to the enactment 
of the Veterans Claims Assistance Act of 2000.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The appeal 
is now once again before the Board. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence legally required for the equitable disposition 
of this claim.

2.  The veteran's claim for nonservice-connected pension 
benefits was received in July 1997.

3.  Although the veteran and his spouse are separated and 
have been living apart, the veteran has consistently been 
providing her financial support. 

4.  The veteran's son did not become permanently incapable of 
self-support before attaining the age of 18, but he was 
permanently and totally disabled, was constructively a member 
of the veteran's household, and the veteran can be considered 
to have had a moral obligation to pay his son's medical 
expenses prior to his death in October 1999.

5.  The income limits for nonservice-connected pension 
benefits for a veteran with one dependent was $11,115 from 
December 1996, $11,349 from December 1997, $11,497 from 
December 1998, $11,773 from December 1999, $12,186 from 
December 2000, and $12,516 from December 2001.

6.  The veteran's countable annual income for VA purposes, 
including deductions for unreimbursed medical expenses paid 
by him for himself, his spouse and his son, has been in 
excess of $12,515 at all times relevant to this appeal.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
nonservice-connected pension benefits.  38 U.S.C.A. § 
1521(a),(b) (West 1991); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 
3.272 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In July 1997, the veteran filed a claim for nonservice-
connected disability pension benefits as a result of 
qualifying service during World War II.   As part of his 
claim, the veteran submitted a VA Form 21-527 (Income-Net 
Worth and Employment Statement) in July 1997, in which he 
listed a gross monthly income of $2,508 for himself and $254 
for his spouse.  He reported that he was receiving $1,179 in 
Social Security benefits, $675 from the Teamsters Local 705, 
and $654 from a Metropolitan Life Insurance policy.  His 
spouse's sole income was $224 from Social Security.  In the 
"Remarks" section (block 24), the veteran indicated that he 
spent additional money due to the illness of his son, and 
reported that his son was unable to work in construction as a 
result of the illness.  The son's total medical disability 
was confirmed by a private physician in a letter received by 
the RO in January 1999.  The physician also indicated that 
the veteran's son was "completely dependent on his elderly 
parents for financial, physical and emotional support."

In an August 1997 determination, the RO notified the veteran 
that his claim for pension benefits had been denied because 
his yearly income was $32,780.00.  The RO noted that the 
veteran's annual income included $14,148.00 from Social 
Security, $8,100.00 from the Teamsters, $7,848.00 from 
Metropolitan Life Insurance, and $2,688.00 from Social 
Security for his spouse.  The veteran was told that the 
pension income limit for a veteran with one dependent was 
$11,115.00, and that he should complete and return the 
enclosed VA Form 21-0517-1 if his income drops below that 
amount. 

In April 1998, the veteran submitted a VA Form 21-8416 
(Request for Information Concerning Medical, Legal or other 
Expenses), in which he listed medical expenses for himself 
and his spouse which approximated to $2,450, for an ambulance 
($1,500), vitamins ($400/year), lost voice ($500) and glasses 
($150).  The veteran also listed expenses he incurred while 
taking care of his son, including "health costs" in the 
amount of $4,500 over an unspecified period of time

At an RO hearing held in February 1998, as well as at a Board 
hearing held in August 2000, the veteran provided additional 
detail about the care he provided his son, testifying that he 
paid his son's medical expenses, some business-related debts, 
taxes owed to the Internal Revenue Service (IRS), housing 
costs (including real estate taxes and utilities) and daily 
living expenses.  He specified that he paid $1,118 to a 
physician at a medical clinic over a period of more than one 
year.  At his Board hearing, the veteran testified that his 
son died of his illness in either April or May 2000.  Other 
evidence of record indicates that the veteran's son died in 
October 1999.

In August 2000, the veteran submitted a supplementary income 
statement (VA Form 21-527), indicating that he and his wife 
had separated and that he was contributing $1,900 monthly to 
her support.  The veteran also appeared to indicate that he 
was no longer receiving pension benefits from the Teamsters 
in the monthly amount of $675, although no explanation is 
provided for this change.  His United Airlines pension was 
shown as $650 monthly.  His wife's monthly Social Security 
payments were reported as having risen to $501, while his 
Social Security payments had risen to $1,220.  Using these 
figures, the veteran's annual household income appeared to be 
$28,452.  The veteran also provided a list of personal 
medical expenses which appeared to indicate a total 
expenditure of approximately $20,000 over an eight year 
period, or an average of $2,500 annually.  There was no 
indication that annual medical expenses would have been 
substantially higher than the average at any time relevant to 
this appeal.

An additional supplementary income statement (VA Form 21-527) 
was submitted by the veteran in April 2002.   The veteran 
indicated that he was contributing between $647 and $1,000 
each month to his spouse's support.  The veteran reported 
that his gross monthly income was $1,951.00 ($23,412 
annually).  He indicated that the source of his monthly 
income included $1,294.00 in Social Security benefits for 
himself and $426.00 in Social Security benefits for his 
spouse.  He listed his former daughter-in-law, age 53, and 
granddaughter, age 33, as dependents living with him.   He 
then listed all monthly expenses for himself, his former 
daughter-in-law and his granddaughter. 

The veteran testified at another hearing before the 
undersigned member of the Board in June 2002.  He stated that 
he and his wife had separated five or six years prior, and 
that she had control of his income during most of that time.  
He explained that the income he received from Social Security 
and his Metropolitan Life Insurance policy were directly 
deposited into a joint account, and that she reviewed the 
finances, took what she needed, and left the rest for the 
veteran.  The veteran explained that he was left with only 
$600 a month from the income he received from the Teamsters.  
He said that he finally had her name removed from the account 
in February 2000 after she withdrew $900.  He also testified 
that his wife took out a home equity loan in the amount of 
$48,000 before moving to North Carolina.  The veteran's 
daughter-in-law also testified that she was assisting the 
veteran with his finances.  She testified that he had 
approximately $15,000 in an IRA account, but that he needed 
over $50,000 to make necessary repairs on his house.   The 
veteran added that his wife was seeking to have herself 
appointed as his guardian to handle his finances.  With 
respect to medical bills, the veteran stated that Blue Cross 
and Blue Shield covered 80 percent of all his medical costs 
and that he paid the remaining 20 percent.  The veteran's 
daughter-in-law added that the veteran only paid several 
hundred dollars in out-of-pocket medical expenses concerning 
a recent hospital admission and follow-up care.

II.  Analysis

A.  Veterans Claims Assistance Act

As pointed out in the Secretary's Motion for Remand, the 
Veterans Claims Assistance Act of 2000 ("VCAA") was enacted 
on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

In this case, because the law and not the evidence is 
dispositive, the changes made by the VCAA as to evidentiary 
development are not applicable.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (holding that the VCAA does not 
affect matters on appeal when the issue is limited to 
statutory interpretation).  In any event, it appears that no 
further development is needed to enable the veteran to prove 
his claim, as VA has fundamentally complied with the duty-to-
assist requirement of the VCAA.  The veteran has submitted 
evidence concerning his income, net worth and medical 
expenses and has presented testimony at three separate 
hearings.  At his Board hearing held on June 10, 2002, it was 
agreed that the record would be held open for an additional 
30 days for the veteran to provide additional evidence.  
However, no additional evidence has been submitted. 

The Board also finds that there has been fundamental 
compliance with the notice provisions of the VCAA.  The 
veteran was notified by the RO in August 1997 that his claim 
had been denied because his income was excessive for VA 
pension purposes.   The RO also issued a Statement of the 
Case in July 1998 and a Supplemental Statement of the Case in 
October 1998, notifying the veteran of the law and 
regulations governing pension eligibility, to include the 
legally prescribed annual income limitations.  He has been 
advised of the evidence considered in connection with his 
appeal, as well as the evidence potentially probative of the 
claim.  The veteran has been notified of the enactment of the 
VCAA and has been afforded an opportunity to submit 
additional evidence and argument in support of his claim.  
The veteran has not alleged that further action on the part 
of VA is required by the VCAA or otherwise.  The Board will 
therefore proceed to a discussion of the merits of the 
veteran's claim.


B.  Legal Criteria

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 
196, 198 (1994).  One prerequisite to entitlement is that the 
veteran's income not exceed the applicable maximum pension 
rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 
1521(a),(b); 38 C.F.R. § 3.3(a).  Pension benefits are paid 
at the maximum annual rate reduced by the amount of annual 
income received by the veteran.  38 U.S.C.A. § 1521(b); 38 
C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4).  The income 
limits for nonservice-connected pension for a veteran with 
one dependent effective as of 1 December 1996, 1997, 1998, 
1999, 2000, and 2001, respectively, were $11,115, $11,349, 
$11,497, $11,773, $12,186, and $12,516.  See Notice[s], 
"Cost-of-Living Adjustments and Headstone or Marker Allowance 
Rate," 62 Fed. Reg. 2442, 2443 (1997); 62 Fed. Reg. 66408, 
66409 (1997); 63 Fed. Reg. 72347-72348 (1998); 65 Fed. Reg. 
5930 (2002).

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 
3.271(a).  Social Security income is not specifically 
excluded under 38 C.F.R. § 3.272, nor is the income of a 
spouse.  Such incomes are therefore included as countable 
income.  Medical expenses in excess of five percent of the 
maximum annual pension rate, which have been paid, may be 
excluded from an individual's income for the same 12-month 
annualization period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).  

In addition, certain other unreimbursed medical expenses will 
be excluded when all of the following requirements are met: 
(1) They were or will be paid by a veteran or spouse for 
medical expenses of the veteran, spouse, children, parents 
and other relatives for whom there is a moral or legal 
obligation of support;  (2) They were or will be incurred on 
behalf of a person who is a member or a constructive member 
of the veteran's or spouse's household; and (3) They were or 
will be in excess of 5 percent of the applicable maximum 
annual pension rate or rates for the veteran (including 
increased pension for family members but excluding increased 
pension because of need for aid and attendance or being 
housebound) as in effect during the 12-month annualization 
period in which the medical expenses were paid.  38 C.F.R. § 
3.272(g)(1).



C.  Discussion

The Board finds that the veteran's spouse may be considered 
his dependent while his claim has been pending.  Under VA 
regulation, "a veteran's spouse who resides apart from the 
veteran and is estranged from the veteran may not be 
considered the veteran's dependent unless the spouse receives 
reasonable support contributions from the veteran."  38 
C.F.R. § 3.23(d)(1).  The evidence in this case shows that 
the veteran has consistently provided financial support for 
his estranged spouse.  Therefore, the veteran's spouse is 
considered a dependent of the veteran, and her income can be 
considered in determining the annual family income.

The veteran's son, however, has never been a "child" of the 
veteran for VA pension purposes from the time the claim was 
filed in July 1997 until his death in 1999.  There is no 
definition of "child" unique to 38 U.S.C.A., Chapter 15 
(dealing with nonservice-connected pension benefits).  See 38 
U.S.C.A. § 1501.  However, 38 U.S.C.A. § 101(4) clearly 
states that, for the purposes of Title 38 of the U.S. Code 
("Veterans Benefits"), the term child is limited to a person 
who (1) is under the age of 18, (2) became permanently 
incapable of self-support before attaining the age of 18, or 
(3) is between the age of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  Despite 
the compelling circumstances of this case, the veteran's son 
does not meet the requirements imposed by law to be 
considered a child for pension purposes.  Moreover, the Board 
finds that neither the veteran's former daughter-in-law nor 
his adult grandchild can be considered a dependent for VA 
pension purposes, even though he provides significant 
financial support.  See 38 C.F.R. § 3.23(d)(1).

That stated, however, the Board finds that the unreimbursed 
medical expenses of the veteran's son may be considered in 
calculating the veteran's income exclusions for pension 
purposes.  His son was permanently and totally disabled, he 
was constructively a member of the veteran's household, and 
in the Board's opinion, the veteran can be considered to have 
had a moral obligation to pay those expenses on behalf of his 
son.  Thus, the Board finds that the veteran has had two 
dependents during the pendency of his claim for pension 
benefits for purposes of calculating his income and 
exclusions.

Using the above guidelines, the Board has reviewed the income 
and net worth statements submitted by the veteran, together 
with other written evidence and testimony regarding his 
expenses.  In July 1997, the veteran and his wife were 
reportedly receiving a total monthly income of either $2,762 
or $2,732 from all sources (there was a $30 discrepancy on 
the form regarding the spouse's income from Social Security).  
Using the lower of the two figures, the veteran's annual 
household income was $32,784.  The Board acknowledges the 
veteran's statements and other evidence indicating that much 
of this income was used to pay for his son's medical care, 
living expenses and debts.  As noted, however, except for the 
unreimbursed medical expenses, there is no legal basis to 
exclude those expenses from the veteran's income.  See 38 
C.F.R. § 3.272.  The VA Form 21-8416 submitted by the veteran 
in April 1998 indicates medical expenses for the veteran and 
his wife which approximate $2,450, for an ambulance ($1,500), 
vitamins ($400/year), lost voice ($500) and glasses ($150).  
There is no indication whether these expenses were 
reimbursed, or for that matter, when they were actually paid.  
However, assuming they were not reimbursed, the veteran's 
annual household income would still exceed $27,000.  

Apply the same analysis with respect to the son's medical 
expenses, which the veteran has reported as $4,500 and 
$1,118, for a total of $5,618, the veteran's income would 
exceed $20,000, or well in excess of the maximum allowable 
income.  The Board would add that these calculations 
represent dollar for dollar reduction, whereas the exclusion 
for medical expenses applies only to expenses in excess of 5 
percent of the applicable maximum annual pension rate.  

In his supplementary income statement of August 2000, the 
veteran appears to indicate that he is no longer receiving 
$675 a month in pension benefits from the Teamsters, but that 
he received $650 a month from his United Airlines pension.  
His wife's monthly Social Security payments are reported as 
having risen to $501 while his Social Security payments have 
risen to $1,220.  These revised figures show an annual 
household of $28,452.  The veteran reported personal medical 
expenses totaling approximately $20,000 over an eight-year 
period, or an average of $2,500 annually and his son's 
previously reported medical expenses were $5,618.  Based on 
this information, the veteran's countable income would still 
be over $20,000 annually, or well in excess of the $11,115 
pension rate for 1996 and the $12,516 applicable maximum 
pension rate which became effective on December 1, 2001.  The 
veteran's income would likewise exceed the maximum rate even 
if his wife's separate annual income of $6,012 was excluded 
(which, as noted above, the law does not permit).  Finally, 
in a recent supplementary income statement (VA Form 21-527), 
dated April 2002, the veteran reported a gross monthly income 
of $1,951.00, or $23,412 annually.  This income is also well 
above the maximum annual percentage rate.  Also, no 
significant medical expenses were reported by the veteran at 
that time or during his recent hearing before the Board. 

In sum, the veteran's countable income has always exceeded 
the legislated maximum annual pension rate for the periods of 
time in question and this is so even with a dollar for dollar 
exclusion of medical expenses reported by the veteran for 
himself, his wife and his son.  The Board emphasizes that 
many of the expenses the veteran reported that he paid on 
behalf of his son cannot be considered in computing his 
income for pension purposes since they are not unreimbursed 
medical expenses.  The Board is not free to ignore the 
legislative monetary limits imposed on eligibility for 
pension benefits.  Thus, because the law is dispositive in 
this case, the claim must be denied on the basis of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law).  

The Board is empathetic to the veteran's situation but is 
unable to grant pension benefits at this time.  Should his 
income change in the future, or should he incur significant 
out-of-pocket medical expenses, he is encouraged to submit 
another application to the RO for consideration of 
nonservice-connected pension benefits.  At the present time, 
however, he does not meet the income criteria to be 
considered for pension benefits.  Accordingly, the appeal is 
denied.


ORDER

The claim of entitlement to nonservice-connected pension 
benefits is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

